Curia.

By the act, 23d March, 1821, (sess. 44, ch. 128) it is declared, that every person, chosen to the office of Overseer, shall transmit or deliver to the Town Clerk of the town, within 15 days after the election, a notice in writing, signifying his acceptance of the office; and if he neglects, such neglect shall be considered a refusal to serve, and the city or town may proceed to a new choice; and in every such case, the person refusing to take upon himself such office, shall forfeit $12,50, to be recovered in the name of the Overseers of the Poor.
The penalty attaches on the person elected, if he omit to signify his acceptance, and the town thereupon proceed to a new choice. The object of the statute was to enforce the performance of the duties by the person elected, and, if the town was compelled to a new election, then to exact the penalty. In the present case, the defendant performed the duties of his appointment; the town did not deem it necessary io elect another. Neither, by the words or spirit of the act, .has the penalty been incurred.
Judgment affirmed.